DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
3.	In the amendment filed on 04/19/2022, claims 1-2, 4, 7-12, 14, and 17-20 have been amended. Claims 5-6, 13, and 15-16 have been kept original. The currently pending claims considered below are claims 1-20.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per claims 1, 11, and 20 the claims similarly recite “wherein the node vector similarity ...” There is insufficient antecedent basis for this limitation in the claims.
Dependent claims are rejected for inheriting the deficiencies of the base claim.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 7-11, and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Dzhulgakov et al. (US 20190073580 A1).
	
	As per claim 1, Martineau teaches a method for recommending multimedia resources, comprising (Martineau, par. [0005], a recommendation method includes determining one or more aspects of a first item based on at least one descriptive text of the first item. Where items can be a multimedia resources. For example, an electronic picture frame, see fig. 18): 
	generating a relation graph based on multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
	wherein for each user object, the relation graph comprises a node corresponding to the user object (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object), and 
	for each multimedia resource, the relation graph comprises a node corresponding to the multimedia resource (Martineau, figs. 14, 19A-E, par. [0149], [0158], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.” And “A node 1908 connected to the node 1902 identifies a type of the first item, namely a “documentary” in this example. A node 1910 connected to the node 1908 identifies a domain of the first item, namely a “movie” in this example.” Where the node is representing a movie which is interpreted as multimedia resource), and 
	an edge in the relation graph indicates that a browsing behavior occurs between two nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge);
	performing multimedia resource recommendation based on a similarity (Martineau, fig. 13, par. [0147], “a graphical user interface 1300 includes a primary graphical representation of an item 1302 (in this example, a particular movie) and multiple groups of recommended items 1304 that are associated with the item 1302.” Wherein the items 1304 (magic, war, swords, and time travel) are associated with the item 1302 is interpreted as the performing multimedia resource recommendation based on the similarity), 
	wherein the node vector similarity comprises at least one of a first vector similarity between the representative vector of a respective node of the user object (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Magic’ is interpreted as first vector similarity between the representative vector of a respective node of the user object. Where the respective node of the user object is interpreted as the item 1302. Further, all the nodes in the graph is interpreted to represent the node vector similarity, see also par. [0159], and fig. 19A-E, “Similarly, two aspects have been identified for the type of the second item and added as nodes 1932 and 1934 connected to the node 1920”) 
and 
	a representative vector of a respective node of the multimedia resource (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Time Travel’ is interpreted as the representative vector of a respective node of the multimedia resource), 
	a second vector similarity between the representative vectors of respective nodes of the user objects (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘War’ is interpreted as the second vector similarity between the representative vectors of respective nodes of the user objects), and 
	a third vector similarity between the representative vectors of 2respective nodes of the multimedia resources (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Swords’ is interpreted as the third vector similarity between the representative vectors of respective nodes of the multimedia resources).
	However, it is noted that the prior art of Martineau does not explicitly teach “ determining training samples based on the relation graph, wherein each training sample comprises two nodes in a same path and a number of nodes between the two nodes in the same path is less than a number threshold; using the training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
	On the other hand, in the same field of endeavor, Dzhulgakov teaches determining training samples based on the relation graph (Dzhulgakov, figs. 2, 14-15, par. [0067], “In the learning stage, the neural network may be trained for a specific purpose and may be provided with a set of training examples, including training inputs and training (sample) outputs, and optionally including a set of validation examples to test the progress of the training.” Wherein the set of training examples is interpreted as the training samples based on the relation graph which is determined), 
	wherein each training sample comprises two nodes in a same path (Dzhulgakov, figs. 2, 14, par. [0155], “a nodal graph model (e.g., 70) of a neural network is accessed, where graph nodes (e.g., 71-78) of the graph model correspond to operations of the neural network and interconnections (e.g. 81-89) between graph nodes correspond to operational relationships between operations of the neural network.” The nodes 71 and 72 is interpreted as the two nodes in the same path. Both nodes edges are pointed to forward towards to node 78. Therefore, the nodes path is to get into node 78. Further, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70”), and 
	a number of nodes between the two nodes in the same path is less than a number threshold (Dzhulgakov, fig. 2, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70, with links (interconnections) (81 and 89) between nodes corresponding to operational relationships between operations of the neural network (e.g., indicating data transfers between nodes).” Wherein the nodes 73, 74, 75, 76, and 77 are nodes between the two nodes 71 and 72 the nodes path is the same. Further, par. [0065], “The input layer InL′ feeds forward to one hidden layer HL1′ having two nodes h1 and h2, which in turn feeds forward to an output layer OutL′ of two nodes o1 and o2. Interconnections, or links, between neurons (illustrative shown as solid arrows) have weights w1 to w8.” Where the W1 to W8 are interpreted as the number threshold. The path that the two nodes follow is interpreted to be less than nodes weight); 
	using the training samples to train a graph model (Dzhulgakov, figs. 1-2, 14, par. [0020], [0144], a nodal graph model of a trained (NN) ML model.), 
	in order to enable the graph model to obtain a representative vector of each node in the training samples (Dzhulgakov, [0148], “graph nodes that define operations (such as dot products) on only embedding results from the remote predictor may be designated for execution on the remote machine to limit transmission of embedding vectors across the network.” Where the embedding vectors is interpreted to be obtain a representative vector of each node in the training samples), 
	wherein the representative vectors of two nodes belonging to a same training sample are similar (Dzhulgakov, fig. 15, par. [0096], [0148]-[0149], “Although the general structure of each preprocessing module, M_1 and M_2, may be similar, the reference characters identifying internal elements of preprocessing module M_2 are differentiated from those of preprocessing module M_1 by the addition of an apostrophe to indicate that they may not necessarily be implemented the same.”),” Wherein M_1 and M_2, include generating low-dimensional representations of input vectors. The generated vectors are similar and is inherent to belong to the same training sample);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user (Dzhulgakov par. [0003]). 

	As per claim 7, Martineau teaches wherein, the method further comprises: determining the plurality of user objects each conducting a browsing behavior and the multimedia resources browsed by the plurality of user objects based on browsing behaviors monitored within the statistical 4time period (Martineau, par. [0058], [0068], “This allows the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times).” Where the new users, items, aspects, or other information are interpreted to being browsing behavior monitored within the statistical time period. Further, the items can be review/browse within the suitable times).  

	As per claim 8, Martineau teaches wherein, the performing multimedia resource recommendation based on a similarity comprises: obtaining a target representative vector of a target multimedia resource browsed by a target user object (Martineau, fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
	determining a first multimedia resource from the multimedia resources based on the target representative vector (Martineau, fig. 5, [0085]-[0088] “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the first multimedia resource from the first multimedia resources based on the target representative vector), 
	wherein a vector similarity between a representative vector of the first multimedia resource and the target representative vector is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted as the vector similarity between the representative vector of the first multimedia resource and the target representative vector is higher than the similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
	recommending the first multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items are interpreted to include the first multimedia resource to the target user object).  

	As per claim 9, Martineau teaches wherein, the performing multimedia resource recommendation based on a similarity comprises: obtaining a representative vector of a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
	determining a first multimedia resource from the multimedia resources based on the representative vector of the target user object (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the first multimedia resource from the first multimedia resources based on the target representative vector), 
	wherein, a vector similarity between a representative vector of the first multimedia resource and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is higher than a similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
	recommending the first multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items are interpreted to include the first multimedia resource to the target user object).  

	As per claim 10, Martineau teaches wherein, the performing multimedia resource recommendation based on a similarity comprises: obtaining a representative vector of a target user object (Martineau,  fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
	determining a candidate user object from the plurality of user objects based on the representative vector of the target user object (Martineau, fig. 9, par. [0126], “created by representing user-item pairs in the vector space at step 908.”  Where the created by representing user-item pairs in the vector space is interpreted as the determining the candidate user object from the plurality of user objects based on the representative vector of the target user object), 
	wherein a vector similarity between a representative vector of the candidate user object and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is higher than a similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
	recommending a multimedia resource browsed by the candidate user object to the target user object (Martineau, fig. 9, par. [0131], “The recommended items can be presented to the user in a suitable form at step 914.” Where the The recommended items is interpreted to have the multimedia resource browsed by the candidate user object to the target user 30object).

	As per claim 11, Martineau teaches an electronic device, comprises (Martineau, fig. 1, par. [0006], an electronic device): 
	at least one processor (Martineau, par. [0006], at least one processor); and 
	a memory communicatively connected with the at least one processor (Martineau, par. [0006], an electronic device includes at least one memory and at least one processor coupled to the at least one memory); 
	wherein, the memory stores instructions executable by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to execute the method for recommending multimedia resources, comprising (Martineau, computer readable program code where the program code is interpreted to be instructions executable by the at least one processor and is stored in the memory. Further, par. [0005], a recommendation method includes determining one or more aspects of a first item based on at least one descriptive text of the first item. Where items can be a multimedia resources. For example, an electronic picture frame, see fig. 18): 
	generating a relation graph based on multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
	wherein for each user object, the relation graph comprises a node corresponding to the user object (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object), and 
	for each multimedia resource, the relation graph comprises a node corresponding to the multimedia resource (Martineau, figs. 14, 19A-E, par. [0149], [0158], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.” And “A node 1908 connected to the node 1902 identifies a type of the first item, namely a “documentary” in this example. A node 1910 connected to the node 1908 identifies a domain of the first item, namely a “movie” in this example.” Where the node is representing a movie which is interpreted as multimedia resource), and 
	an edge in the relation graph indicates that a browsing behavior occurs between two nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge); 
	performing multimedia resource recommendation based on a similarity (Martineau, fig. 13, par. [0147], “a graphical user interface 1300 includes a primary graphical representation of an item 1302 (in this example, a particular movie) and multiple groups of recommended items 1304 that are associated with the item 1302.” Wherein the items 1304 (magic, war, swords, and time travel) are associated with the item 1302 is interpreted as the performing multimedia resource recommendation based on the similarity), 
	wherein the node vector similarity comprises at least one of a first vector similarity between the representative vector of a respective node of the user object (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Magic’ is interpreted as first vector similarity between the representative vector of a respective node of the user object. Where the respective node of the user object is interpreted as the item 1302. Further, all the nodes in the graph is interpreted to represent the node vector similarity, see also par. [0159], and fig. 19A-E, “Similarly, two aspects have been identified for the type of the second item and added as nodes 1932 and 1934 connected to the node 1920”) and 
	a representative vector of a respective node of the multimedia resource (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Time Travel’ is interpreted as the representative vector of a respective node of the multimedia resource), 
	a second vector similarity between the representative vectors of respective nodes of the user objects (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘War’ is interpreted as the second vector similarity between the representative vectors of respective nodes of the user objects), and 
	a third vector similarity between the representative vectors of respective nodes of the multimedia resources (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Swords’ is interpreted as the third vector similarity between the representative vectors of respective nodes of the multimedia resources).
	However, it is noted that the prior art of Martineau does not explicitly teach “ determining training samples based on the relation graph, wherein each training sample comprises two nodes in a same path and a number of nodes between the two nodes in the same path is less than a number threshold; using the training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
	On the other hand, in the same field of endeavor, Dzhulgakov teaches determining training samples based on the relation graph (Dzhulgakov, figs. 2, 14-15, par. [0067], “In the learning stage, the neural network may be trained for a specific purpose and may be provided with a set of training examples, including training inputs and training (sample) outputs, and optionally including a set of validation examples to test the progress of the training.” Wherein the set of training examples is interpreted as the training samples based on the relation graph which is determined), 
	wherein each training sample comprises two nodes in a same path (Dzhulgakov, figs. 2, 14, par. [0155], “a nodal graph model (e.g., 70) of a neural network is accessed, where graph nodes (e.g., 71-78) of the graph model correspond to operations of the neural network and interconnections (e.g. 81-89) between graph nodes correspond to operational relationships between operations of the neural network.” The nodes 71 and 72 is interpreted as the two nodes in the same path. Both nodes edges are pointed to forward towards to node 78. Therefore, the nodes path is to get into node 78. Further, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70”), and 
	a number of nodes between the two nodes in the same path is less than a number threshold (Dzhulgakov, fig. 2, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70, with links (interconnections) (81 and 89) between nodes corresponding to operational relationships between operations of the neural network (e.g., indicating data transfers between nodes).” Wherein the nodes 73, 74, 75, 76, and 77 are nodes between the two nodes 71 and 72 the nodes path is the same. Further, par. [0065], “The input layer InL′ feeds forward to one hidden layer HL1′ having two nodes h1 and h2, which in turn feeds forward to an output layer OutL′ of two nodes o1 and o2. Interconnections, or links, between neurons (illustrative shown as solid arrows) have weights w1 to w8.” Where the W1 to W8 are interpreted as the number threshold. The path that the two nodes follow is interpreted to be less than nodes weight); 
	using the training samples to train a graph model (Dzhulgakov, figs. 1-2, 14, par. [0020], [0144], a nodal graph model of a trained (NN) ML model.), 
	in order to enable the graph model to obtain a representative vector of each node in the training samples (Dzhulgakov, [0148], “graph nodes that define operations (such as dot products) on only embedding results from the remote predictor may be designated for execution on the remote machine to limit transmission of embedding vectors across the network.” Where the embedding vectors is interpreted to be obtain a representative vector of each node in the training samples), 
	wherein the representative vectors of two nodes belonging to a same training sample are similar (Dzhulgakov, fig. 15, par. [0096], [0148]-[0149], “Although the general structure of each preprocessing module, M_1 and M_2, may be similar, the reference characters identifying internal elements of preprocessing module M_2 are differentiated from those of preprocessing module M_1 by the addition of an apostrophe to indicate that they may not necessarily be implemented the same.”),” Wherein M_1 and M_2, include generating low-dimensional representations of input vectors. The generated vectors are similar and is inherent to belong to the same training sample);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user (Dzhulgakov par. [0003]). 

	As per claim 17, Martineau teaches wherein, the method further comprises: determining the plurality of user objects each conducting a browsing behavior and the multimedia resources browsed by the plurality of user objects based on browsing behaviors monitored within the statistical time period (Martineau, par. [0058], [0068], “This allows the new users, items, aspects, or other information to be added to the vector space more rapidly, rather than requiring the new information to be added as new nodes to the knowledge graph and then rebuilding the vector space (although this could be done periodically or other any other suitable times).” Where the new users, items, aspects, or other information are interpreted to being browsing behavior monitored within the statistical time period. Further, the items can be review/browse within the suitable times). 

	As per claim 18, Martineau teaches wherein, the performing multimedia resource recommendation based on a similarity comprises: obtaining a target representative vector of a target multimedia resource browsed by a target user object (Martineau, fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
	determining a first multimedia resource from the multimedia resources based on the target representative vector (Martineau, fig. 5, [0086]-[0088], “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the first multimedia resource from the first multimedia resources based on the target representative vector), 
	wherein a vector similarity between a representative vector of the first multimedia resource and the target representative vector is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted as the vector similarity between the representative vector of the first multimedia resource and the target representative vector is higher than the similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
	recommending the first multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items are interpreted to include the first multimedia resource to the target user object). 

	As per claim 19, Martineau teaches wherein, the performing multimedia resource recommendation based on a similarity comprises: obtaining a representative vector of a target user object (Martineau, fig. 5, par. [0087], “A vector representing a recommendation target is created at step 508.” Where the vector representing a recommendation target is interpreted as the obtaining the target representative vector of a target multimedia resource browsed by the target user object); 
	determining a first multimedia resource from the multimedia resources based on the representative vector of the target user object (Martineau,  fig. 5, “selecting a suggested item from the initial or expanded list of suggested items having features or aspects that satisfy the recommendation target at step 512.” Where the selected suggested item is interpreted to be selected/determined as the first multimedia resource from the first multimedia resources based on the target representative vector), 
	wherein, a vector similarity between a representative vector of the first multimedia resource and the representative vector of the target user object is higher than a similarity threshold (Martineau, figs. 6, 8:804, par. [0122]-[0123], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where the vector similarities of embeddings to identify related aspects is interpreted to have the representative vector of the target user object is higher than a similarity threshold, and the vector similarities is interpreted as the vector similarity); and 
	recommending the first multimedia resource to the target user object (Martineau, figs. 5:520, par. [0090], “A graphical user interface identifying the recommended items is generated at step 520.” Where the recommended items are interpreted to include the first multimedia resource to the target user object).  

	As per claim 20, Martineau teaches a non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions are configured to cause a computer to execute the method for recommending multimedia resources, comprising (Martineau, par. [0010], “a computer readable medium” Where the computer readable medium has “application” and “program” refer to one or more computer programs, software components, sets of instructions, procedures, functions, objects, classes, instances, related data, or a portion thereof adapted for implementation in a suitable computer readable program code): 
	generating a relation graph based on multimedia resources browsed by a plurality of user objects (Martineau, fig. 4, par. [0064], [0158], “A knowledge graph is generated or updated using this information at step 408” For example, fig. 19A-E, illustrated a knowledge graph includes a node representing a plurality of item. The plurality of items such as movie, documentary, etc. The plurality of items is interpreted as the plurality of user objects. The knowledge graph is interpreted as the relation graph), 
	wherein for each user object, the relation graph comprises a node corresponding to the user object (Martineau, fig. 19A-E, par. [0158], “a node 1924 represents a particular user” Where represents the particular user is interpreted as to corresponds to a user object), and 
	for each multimedia resource, the relation graph comprises a node corresponding to the multimedia resource (Martineau, figs. 14, 19A-E, par. [0149], [0158], “a graphical user interface 1400 includes a primary graphical representation of an item 1402 (in this example, a particular movie) and a group of recommended items 1404.” And “A node 1908 connected to the node 1902 identifies a type of the first item, namely a “documentary” in this example. A node 1910 connected to the node 1908 identifies a domain of the first item, namely a “movie” in this example.” Where the node is representing a movie which is interpreted as multimedia resource), and 
	an edge in the relation graph indicates that a browsing behavior occurs between two nodes connected by the edge (Martineau, fig. 7, par. [0115], “Known relationships involving the users and the items are represented as edges between the nodes at step 704”. Further, fig. 12, par. [0146], “the pressing direction of the wheel is translated into a selection of one of the links 1206, movement within one of the groups of recommended items 1204, or movement between different groups of recommended items 1204.” Where the selection of one of the links is interpreted as the browsing behavior occurs between two nodes connected by the edge); 
performing multimedia resource recommendation based on a similarity (Martineau, fig. 13, par. [0147], “a graphical user interface 1300 includes a primary graphical representation of an item 1302 (in this example, a particular movie) and multiple groups of recommended items 1304 that are associated with the item 1302.” Wherein the items 1304 (magic, war, swords, and time travel) are associated with the item 1302 is interpreted as the performing multimedia resource recommendation based on the similarity),
	wherein the node vector similarity comprises at least one of a first vector similarity between the representative vector of a respective node of the user object (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Magic’ is interpreted as first vector similarity between the representative vector of a respective node of the user object. Where the respective node of the user object is interpreted as the item 1302. Further, all the nodes in the graph is interpreted to represent the node vector similarity, see also par. [0159], and fig. 19A-E, “Similarly, two aspects have been identified for the type of the second item and added as nodes 1932 and 1934 connected to the node 1920”) and
	a representative vector of a respective node of the multimedia resource (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Time Travel’ is interpreted as the representative vector of a respective node of the multimedia resource), 
	a second vector similarity between the representative vectors of respective nodes of the user objects (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘War’ is interpreted as the second vector similarity between the representative vectors of respective nodes of the user objects), and 
	a third vector similarity between the representative vectors of respective nodes of the multimedia resources (Martineau, fig. 13, par. [0147]-[0148], Where the group ‘Swords’ is interpreted as the third vector similarity between the representative vectors of respective nodes of the multimedia resources).
	However, it is noted that the prior art of Martineau does not explicitly teach “ determining training samples based on the relation graph, wherein each training sample comprises two nodes in a same path and a number of nodes between the two nodes in the same path is less than a number threshold; using the training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar;”
	On the other hand, in the same field of endeavor, Dzhulgakov teaches determining training samples based on the relation graph (Dzhulgakov, figs. 2, 14-15, par. [0067], “In the learning stage, the neural network may be trained for a specific purpose and may be provided with a set of training examples, including training inputs and training (sample) outputs, and optionally including a set of validation examples to test the progress of the training.” Wherein the set of training examples is interpreted as the training samples based on the relation graph which is determined), 
	wherein each training sample comprises two nodes in a same path (Dzhulgakov, figs. 2, 14, par. [0155], “a nodal graph model (e.g., 70) of a neural network is accessed, where graph nodes (e.g., 71-78) of the graph model correspond to operations of the neural network and interconnections (e.g. 81-89) between graph nodes correspond to operational relationships between operations of the neural network.” The nodes 71 and 72 is interpreted as the two nodes in the same path. Both nodes edges are pointed to forward towards to node 78. Therefore, the nodes path is to get into node 78. Further, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70”), and 
	a number of nodes between the two nodes in the same path is less than a number threshold (Dzhulgakov, fig. 2, par. [0144], “The operational nodal model 70 may break down the trained ML model into discrete operations sequences. Each operation (or optionally related group of operations) may be designated a node (e.g., 71 to 78) in an operational nodal model 70, with links (interconnections) (81 and 89) between nodes corresponding to operational relationships between operations of the neural network (e.g., indicating data transfers between nodes).” Wherein the nodes 73, 74, 75, 76, and 77 are nodes between the two nodes 71 and 72 the nodes path is the same. Further, par. [0065], “The input layer InL′ feeds forward to one hidden layer HL1′ having two nodes h1 and h2, which in turn feeds forward to an output layer OutL′ of two nodes o1 and o2. Interconnections, or links, between neurons (illustrative shown as solid arrows) have weights w1 to w8.” Where the W1 to W8 are interpreted as the number threshold. The path that the two nodes follow is interpreted to be less than nodes weight); 
	using the training samples to train a graph model (Dzhulgakov, figs. 1-2, 14, par. [0020], [0144], a nodal graph model of a trained (NN) ML model.), 
	in order to enable the graph model to obtain a representative vector of each node in the training samples (Dzhulgakov, [0148], “graph nodes that define operations (such as dot products) on only embedding results from the remote predictor may be designated for execution on the remote machine to limit transmission of embedding vectors across the network.” Where the embedding vectors is interpreted to be obtain a representative vector of each node in the training samples), 
	wherein the representative vectors of two nodes belonging to a same training sample are similar (Dzhulgakov, fig. 15, par. [0096], [0148]-[0149], “Although the general structure of each preprocessing module, M_1 and M_2, may be similar, the reference characters identifying internal elements of preprocessing module M_2 are differentiated from those of preprocessing module M_1 by the addition of an apostrophe to indicate that they may not necessarily be implemented the same.”),” Wherein M_1 and M_2, include generating low-dimensional representations of input vectors. The generated vectors are similar and is inherent to belong to the same training sample);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through it into Martineau that teaches generating aspect-enhanced explainable description-based recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to generate a personalized set of content objects to display to a user, such as a newsfeed of aggregated stories of other users connected to the user (Dzhulgakov par. [0003]).

7.	Claims 2 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Dzhulgakov et al. (US 20190073580 A1) in further view of Shu et al. (US 20210248443 A1) still in further view of Hertz et al. (US 20190354544 A1).

	As per claim 2, Martineau, and Dzhulgakov teach all the limitations as discussed in claim 1 above
	However, it is noted that the combination of the prior art of Martineau and Dzhulgakov do not explicitly teach “wherein the determining training samples based on the relation graph comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold; obtaining nodes within the sliding window once the sliding window moves by one fixed step size; respectively, and taking each combination as one training sample”
	On the other hand, in the same field of endeavor, Shu teaches wherein the determining training samples based on the relation graph comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold (Shu, fig. 27, par. [0143], “a specified number of entities in the temporal graph according to the size of the filter, e.g., the number of “hops” of the filter. For example, the depictions of the moving filter window in time points (1)-(3) are with regard to selected entity 2712 from a first time point (shown a (1)) to a second time point (shown as (2)), and a third time point (shown as (3)).” Where the size of the filter is interpreted as the fixed step size, and the moving filter window is interpreted as the moving a sliding window in the path. The time points are interpreted as the length of the sliding window corresponds to the number threshold); 
	obtaining nodes within the sliding window once the sliding window moves by one fixed step size (Shu, fig. 27, par. [0139], [0141], [0145], “That is, the search for “nearby” vectors is one which looks for a portion (i.e. “graph patch”) of the pattern graph (PG) that looks similar to the portion of the graph currently under the moving filter 2710 in the CG/AG, e.g., similar topography, similar node/edge attributes, etc.”  Where the search for nearby vectors is interpreted to find nodes within the filter criteria in the graph as the filter moves accordingly with the fixed size of filter per hop/movement);
	respectively, and taking each combination as one training sample (Shu, par. [0130], “Each graph section is treated as an individual training sample.” Where the Each graph section is treated as an individual training sample is interpreted as the taking each combination as one training sample).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shu that teaches mechanisms for fuzzy cyber detection pattern matching into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, and Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to use graph concepts to rapidly updated attacks in a computer system in a timely manner (Shu par. [0005]). 
	However, it is noted that the combination of the prior art of Martineau, Shu, and Dzhulgakov do not explicitly teach “combining a node in a center of the sliding window with each node of remaining nodes within the sliding window;”
	On the other hand, in the same field of endeavor, Hertz teaches combining a node in a center of the sliding window with each node of remaining nodes within the sliding window (Hertz, par. [0035], [0037], “combining the subject entity node with the first entity node based on the first primary identifier” Where the combining the subject entity node with the first entity node based on the first primary identifier is interpreted as the combining a node in the center of the sliding window with remaining nodes within the sliding window);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 

As per claim 12, Martineau, and Dzhulgakov teach all the limitations as discussed in claim 11 above
	However, it is noted that the combination of the prior art of Martineau and Dzhulgakov do not explicitly teach “wherein the determining training samples based on the relation graph comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold; obtaining nodes within the sliding window once the sliding window moves by one fixed step size; respectively, and taking each combination as one training sample”
	On the other hand, in the same field of endeavor, Shu teaches wherein the determining training samples based on the relation graph comprises: for each path of the relation graph, moving a sliding window in the path with a fixed step size, wherein a length of the sliding window corresponds to the number threshold (Shu, fig. 27, par. [0143], “a specified number of entities in the temporal graph according to the size of the filter, e.g., the number of “hops” of the filter. For example, the depictions of the moving filter window in time points (1)-(3) are with regard to selected entity 2712 from a first time point (shown a (1)) to a second time point (shown as (2)), and a third time point (shown as (3)).” Where the size of the filter is interpreted as the fixed step size, and the moving filter window is interpreted as the moving a sliding window in the path. The time points are interpreted as the length of the sliding window corresponds to the number threshold); 
	obtaining nodes within the sliding window once the sliding window moves by one fixed step size (Shu, fig. 27, par. [0139], [0141], [0145], “That is, the search for “nearby” vectors is one which looks for a portion (i.e. “graph patch”) of the pattern graph (PG) that looks similar to the portion of the graph currently under the moving filter 2710 in the CG/AG, e.g., similar topography, similar node/edge attributes, etc.”  Where the search for nearby vectors is interpreted to find nodes within the filter criteria in the graph as the filter moves accordingly with the fixed size of filter per hop/movement);
	respectively, and taking each combination as one training sample (Shu, par. [0130], “Each graph section is treated as an individual training sample.” Where the Each graph section is treated as an individual training sample is interpreted as the taking each combination as one training sample).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Shu that teaches mechanisms for fuzzy cyber detection pattern matching into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, and Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to use graph concepts to rapidly updated attacks in a computer system in a timely manner (Shu par. [0005]). 
	However, it is noted that the combination of the prior art of Martineau, Shu, and Dzhulgakov do not explicitly teach “combining a node in a center of the sliding window with each node of remaining nodes within the sliding window;”
	On the other hand, in the same field of endeavor, Hertz teaches combining a node in a center of the sliding window with each node of remaining nodes within the sliding window (Hertz, par. [0035], [0037], “combining the subject entity node with the first entity node based on the first primary identifier” Where the combining the subject entity node with the first entity node based on the first primary identifier is interpreted as the combining a node in the center of the sliding window with remaining nodes within the sliding window);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 
8.	Claims 3-6, and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over Martineau et al. (US 20190392330 A1) in view of Dzhulgakov et al. (US 20190073580 A1) in further view of Shu et al. (US 20210248443 A1) still in further view of Hertz et al. (US 20190354544 A1) still in further view of Appel et al. (US 20210279279 A1) still in further view of Venkataraman et al. (US 20160112761 A1).

	As per claim 3, Martineau, Dzhulgakov, Shu, and Hertz teach all the limitations as discussed in claim 1 above. 
	Additionally, Martineau teaches wherein, the using the training samples to train the graph model, in order to enable the graph model to obtain the representative vector of each node in the training samples comprises: determining a first sub-cluster running the graph model from a server cluster (Martineau, fig. 18, par. [0155], “The graphical user interface 1800 also includes a list 1804 of cross-domain recommended items. Again, the user could navigate and select items in any of the lists 1802 and 1804,” Where the list 1804 of cross-domain recommended items is interpreted as the server cluster. The select items in any of the lists 1802 is interpreted as the first sub-cluster running the graph model);
allocating the parameter adjustment task to be performed by a second sub-cluster other than the first sub-cluster in the server cluster (Martineau, fig. 17, par. [0153]-[0154], “the items in the list 1704 are in the same domain as the item identified in the section” Where the list 1704 are in the same domain is interpreted as the second sub-cluster other than the first sub-cluster in the server cluster), 
wherein the parameter adjustment task is configured to 5adjust a model parameter of the graph model based on the probability gradient generated by the prediction task (Martineau, par. [0169], “created for each node in each property sub-graph. Node2Vec uses several parameters to control the resulting embeddings, such as the length l of the walk from each node, the number n of walks per node, the size d of the embedding, the likelihood P of returning to a previously-visited node, and the likelihood Q of moving further away from the starting node.” Where the several parameters to control the resulting embeddings is interpreted to have the model parameter of the graph model based on the probability gradient generated by the prediction task). 
	However, it is noted that the combination of the prior art of Martineau, and Dzhulgakov do not explicitly teach “generating a prediction task and a parameter adjustment task based on the training samples; allocating the prediction task to be performed by the first sub-cluster, wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by using the graph model;”
	On the other hand, in the same field of endeavor, Appel teaches generating a prediction task (Appel, par. [0022], [0030], predicting a type of a given node. Where the predicting a type of a given node is interpreted as the generating a prediction task) and a parameter adjustment task based on the training samples (Appel, fig. 5:504, par. [0044], parameters of a desired task. Where the parameters of a desired task is interpreted as the parameter adjustment task based on the training samples); 
30allocating the prediction task to be performed by the first sub-cluster (Appel, par. [0030], “the machine learning algorithms 120 are configured to execute a variety of graph-related tasks on graph embeddings (e.g., an embedded graph-under-development 118 generated by the system 110), including but not limited to node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked),” Where the machine learning algorithms are configured to execute is inherent to be allocating the prediction task to be performed by the first sub-cluster), 
	wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by 25PIDE3202817USusing the graph model (Appel, par. [0022], “a large number of machine learning tasks have been defined for graphs, including, for example, node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked” Where to predicting a type of a given node or predicting whether two nodes are linked a graph model is inherent to exist. Where the node classification is interpreted to predict the node in the representative vectors of two nodes in the training samples and define its type);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appel that teaches automatically generate graph embedding recommendations into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to improve overall confidence in the embedding technique selection/recommendation (Appel par. [0025]). 
	However, it is noted that the combination of the prior art of Martineau, Dzhulgakov, Shu,  and Appel do not explicitly teach “obtain a probability that the two nodes belong to a same training sample;”
	On the other hand, in the same field of endeavor, Hertz teaches obtain a probability that the two nodes belong to a same training sample (Hertz, par. [0105], “The system then aggregates all the evidences for each pair of relationship and creates a final probability score of a relationship between the two companies, which in turn is fed to Thomson Reuters knowledge graph to be used for various applications.” Where the pair is interpreted to be represented in the graph as two nodes. The final probability score is interpreted as the probability that the two nodes belong to the same training sample);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, and Appel that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 
	However, it is noted that the combination of the prior art of Martineau, Dzhulgakov, Shu, Appel, and Hertz do not explicitly teach “obtain a probability gradient based on the predicted representative vectors;”
	On the other hand, in the same field of endeavor, Hertz teaches obtain a probability gradient based on the predicted representative vectors (Venkataraman, fig. 5, par. [0005], [0032], “a distance between two vectors may be determined using a gradient descent function on a softmax classifier function.” First and second vectors may be adjusted using a gradient descent function on a function that predicts the probability of an output of a neural network from a set of inputs);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Venkataraman that teaches generating media asset recommendations using a neural network generated based on consumption information into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, Appel, and Hertz that teaches determining relationships and association significance between entities that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to improve the recommendations (Venkataraman par. [0001]). 
	
	As per claim 4, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 3 above. 
	Additionally, Martineau teaches wherein the graph model comprises a feature function (Martineau, par. [0083], mimic network builder function, where the mimic network builder function is interpreted as the feature function) and an aggregate function (Martineau, par. [0062], an aspect linkage function, where the aspect linkage function is interpreted as the aggregate function), wherein the prediction task is performed by operations: 
10querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples (Martineau, fig. 19A-E, par. [0158]-[0162], nodes is obtaining from each node. For example the node documentary obtained the neighbor nodes Natural Scenery and Rocks. All the obtained nodes are interpreted to be obtained by the training samples. Further, the items of the knowledge graph are identified. In order to identify the items a query is inherent to occur to compare the data of the nodes); 
generating a feature vector of each neighbor node based on the feature function (Martineau, fig. 4:414, par. [0069], [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where the vector space is interpreted as the feature vector of each neighbor node based on the feature function);
15determining the probability that two nodes in the training samples belong to the same training sample based on the vector similarity between the representative vectors of the two nodes (Martineau, fig. 8:804, par. [0122], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where a score is measure where the measure score is interpreted as the determined probability).  
	Additionally, Shu teaches aggregating the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted to be a aggregation of the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node);

	As per claim 5, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 4 above. 
	Additionally, Martineau teaches wherein the model parameter comprises a parameter in the aggregate function (Martineau, par. [0123], “the electronic device executing the aspect linkage function 206 to select a specified number of highest-scoring aspect pairs for each pair of domains.” Where the specified number of highest-scoring aspect pairs for each pair of domains is interpreted as parameter in the aggregate function) and a parameter in the feature function ((Martineau, par. [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where allow new information to be added to the vector space is interpreted as a parameter in the feature function to allow the new information).  

	As per claim 6, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 4 above. 
	Additionally, Hertz teaches wherein, the querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples comprises: for each node in the training samples, querying the relation graph (Hertz, par. [0150], “querying an enterprise knowledge graph”) and randomly selecting a fixed number of neighbor nodes (Hertz, par. [0150], [0218], “randomly selected entities are manually resolved to entities in our knowledge graph.” Where the randomly selected entities is interpreted as the randomly selecting a fixed number of neighbor nodes).

	As per claim 13, Martineau, Dzhulgakov, Shu, and Hertz teach all the limitations as discussed in claim 11 above. 
	Additionally, Martineau teaches wherein, the using the training samples to train the graph model, in order to enable the graph model to obtain the representative vector of each node in the training samples comprises: determining a first sub-cluster running the graph model from a server cluster (Martineau, fig. 18, par. [0155], “The graphical user interface 1800 also includes a list 1804 of cross-domain recommended items. Again, the user could navigate and select items in any of the lists 1802 and 1804,” Where the list 1804 of cross-domain recommended items is interpreted as the server cluster. The select items in any of the lists 1802 is interpreted as the first sub-cluster running the graph model);
allocating the parameter adjustment task to be performed by a second sub-cluster other than the first sub-cluster in the server cluster (Martineau, fig. 17, par. [0153]-[0154], “the items in the list 1704 are in the same domain as the item identified in the section” Where the list 1704 are in the same domain is interpreted as the second sub-cluster other than the first sub-cluster in the server cluster), 
wherein the parameter adjustment task is configured to 5adjust a model parameter of the graph model based on the probability gradient generated by the prediction task (Martineau, par. [0169], “created for each node in each property sub-graph. Node2Vec uses several parameters to control the resulting embeddings, such as the length l of the walk from each node, the number n of walks per node, the size d of the embedding, the likelihood P of returning to a previously-visited node, and the likelihood Q of moving further away from the starting node.” Where the several parameters to control the resulting embeddings is interpreted to have the model parameter of the graph model based on the probability gradient generated by the prediction task). 
	However, it is noted that the combination of the prior art of Martineau, and Dzhulgakov do not explicitly teach “generating a prediction task and a parameter adjustment task based on the training samples; allocating the prediction task to be performed by the first sub-cluster, wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by using the graph model;”
	On the other hand, in the same field of endeavor, Appel teaches generating a prediction task (Appel, par. [0022], [0030], predicting a type of a given node. Where the predicting a type of a given node is interpreted as the generating a prediction task) and a parameter adjustment task based on the training samples (Appel, fig. 5:504, par. [0044], parameters of a desired task. Where the parameters of a desired task is interpreted as the parameter adjustment task based on the training samples); 
30allocating the prediction task to be performed by the first sub-cluster (Appel, par. [0030], “the machine learning algorithms 120 are configured to execute a variety of graph-related tasks on graph embeddings (e.g., an embedded graph-under-development 118 generated by the system 110), including but not limited to node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked),” Where the machine learning algorithms are configured to execute is inherent to be allocating the prediction task to be performed by the first sub-cluster), 
	wherein the prediction task is configured to predict the representative vectors of two nodes in the training samples by 25PIDE3202817USusing the graph model (Appel, par. [0022], “a large number of machine learning tasks have been defined for graphs, including, for example, node classification (e.g., predicting a type of a given node), link prediction (e.g., predicting whether two nodes are linked” Where to predicting a type of a given node or predicting whether two nodes are linked a graph model is inherent to exist. Where the node classification is interpreted to predict the node in the representative vectors of two nodes in the training samples and define its type);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Appel that teaches automatically generate graph embedding recommendations into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, and Shu that teaches mechanisms for fuzzy cyber detection pattern matching. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to improve overall confidence in the embedding technique selection/recommendation (Appel par. [0025]). 
	However, it is noted that the combination of the prior art of Martineau, Dzhulgakov, Shu, and Appel do not explicitly teach “obtain a probability that the two nodes belong to a same training sample;”
	On the other hand, in the same field of endeavor, Hertz teaches obtain a probability that the two nodes belong to a same training sample (Hertz, par. [0105], “The system then aggregates all the evidences for each pair of relationship and creates a final probability score of a relationship between the two companies, which in turn is fed to Thomson Reuters knowledge graph to be used for various applications.” Where the pair is interpreted to be represented in the graph as two nodes. The final probability score is interpreted as the probability that the two nodes belong to the same training sample);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hertz that teaches determining relationships and association significance between entities into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, and Appel that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to provide enhanced streamline searching and more efficiently deliver content of interest to users (Hertz par. [0008]). 
	However, it is noted that the combination of the prior art of Martineau, Dzhulgakov, Shu, Appel, and Hertz do not explicitly teach “obtain a probability gradient based on the predicted representative vectors;”
	On the other hand, in the same field of endeavor, Hertz teaches obtain a probability gradient based on the predicted representative vectors (Venkataraman, fig. 5, par. [0005], [0032], “a distance between two vectors may be determined using a gradient descent function on a softmax classifier function.” First and second vectors may be adjusted using a gradient descent function on a function that predicts the probability of an output of a neural network from a set of inputs);
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Venkataraman that teaches generating media asset recommendations using a neural network generated based on consumption information into the combination of Martineau that teaches generating aspect-enhanced explainable description-based recommendations, Dzhulgakov that teaches a social-networking website, may enable its users (such as persons or organizations) to interact with it and with each other through, Shu that teaches mechanisms for fuzzy cyber detection pattern matching, Appel, and Hertz that teaches determining relationships and association significance between entities that teaches automatically generate graph embedding recommendations. Additionally, this directly increases sales with recommended items, which also improves users' experiences and thus attracts new users.
	The motivation for doing so would be to improve the recommendations (Venkataraman par. [0001]). 

	As per claim 14, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 13 above. 
	Additionally, Martineau teaches wherein the graph model comprises a feature function (Martineau, par. [0083], mimic network builder function, where the mimic network builder function is interpreted as the feature function) and an aggregate function (Martineau, par. [0062], an aspect linkage function, where the aspect linkage function is interpreted as the aggregate function), wherein the prediction task is performed by operations: 
10querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples (Martineau, fig. 19A-E, par. [0158]-[0162], nodes is obtaining from each node. For example the node documentary obtained the neighbor nodes Natural Scenery and Rocks. All the obtained nodes are interpreted to be obtained by the training samples. Further, the items of the knowledge graph are identified. In order to identify the items a query is inherent to occur to compare the data of the nodes); 
generating a feature vector of each neighbor node based on the feature function (Martineau, fig. 4:414, par. [0069], [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where the vector space is interpreted as the feature vector of each neighbor node based on the feature function);
15determining the probability that two nodes in the training samples belong to the same training sample based on the vector similarity between the representative vectors of the two nodes (Martineau, fig. 8:804, par. [0122], “executing the aspect linkage function 206 to use vector similarities of embeddings to identify related aspects.” Where a score is measure where the measure score is interpreted as the determined probability).  
	Additionally, Shu teaches aggregating the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node (Shu, par. [0150], “generate the vector representations” Where the generate the vector representations is interpreted to be a aggregation of the feature vectors of the plurality of neighbor nodes using the aggregate function to obtain the representative vector of each node);

	As per claim 15, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 14 above. 
	Additionally, Martineau teaches wherein the model parameter comprises a parameter in the aggregate function (Martineau, par. [0123], “the electronic device executing the aspect linkage function 206 to select a specified number of highest-scoring aspect pairs for each pair of domains.” Where the specified number of highest-scoring aspect pairs for each pair of domains is interpreted as parameter in the aggregate function) and a parameter in the feature function ((Martineau, par. [0083], “A mimic network can be built to allow new information (such as new users, items, or aspects) to be added to the vector space at step 414.” Where allow new information to be added to the vector space is interpreted as a parameter in the feature function to allow the new information).  

	As per claim 16, Martineau, Dzhulgakov, Shu, Appel, Hertz, and Venkataraman teach all the limitations as discussed in claim 14 above. 
	Additionally, Hertz teaches wherein, the querying the relation graph based on the training samples to obtain a plurality of neighbor nodes of each node in the training samples comprises: 30for each node in the training samples, querying the relation graph (Hertz, par. [0150], “querying an enterprise knowledge graph”) and randomly selecting a fixed number of neighbor nodes (Hertz, par. [0150], [0218], “randomly selected entities are manually resolved to entities in our knowledge graph.” Where the randomly selected entities are interpreted as the randomly selecting a fixed number of neighbor nodes).

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chang et al. (US 20210049225 A1), teaches machine learning, and in particular, to a method and an apparatus for processing interaction sequence data based on machine learning.
	Bhatia et al. (US 20180341719 A1), teaches transforms a set of embedding approximation values corresponding to a set of knowledge graph nodes into a set of binary valued embedding vectors.
	Shuo et al. (CN 112215604 A), teaches identifying information of transaction relationships.
	Li et al. (CN 111985622 A), teaches training a neural network.

Response to Arguments
10.	Applicant’s arguments filed 04/19/2022, with respect to objections of claims 1, 11, and 20 have been fully considered and are persuasive. It is respectfully noted the amendments made to claims overcome the objections (Applicant arguments, page 12). For this reason, the objections of record are withdrawn.

	Applicant’s arguments filed 04/19/2022, with respect to the U.S.C. § 112 rejections have been fully considered and are persuasive. It is respectfully noted that the Applicant clarification of the limitations on claims (Applicant arguments, pages 13-14). Further, the amendments made to claims and the Applicant clarification had convinced the Examiner that the 35 U.S.C. § 112(b) rejection is overcome, and for this reason the 35 U.S.C. § 112(b) rejection of record is withdrawn.

	Applicant's arguments, filed on 04/19/2022 with respect to the rejection of claims 1-20 under 35 U.S.C. §103 (Applicant’s arguments, pages 14-16), have been fully considered and are but are moot. Therefore, the rejection has been maintained and see the reasons below. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).
Applicant argues that combination of the prior art of Martineau et al. (US 20190392330 Al) in view of Appel et al. (US 20210279279 Al) in further view of Shu et al. (US 20210248443 Al) do not teach “(A) determining training samples based on the relation graph, wherein each training sample comprises two nodes in a same path, and a number of nodes between the two nodes in the same path is less than a number threshold; (B) using the training samples to train a graph model, in order to enable the graph model to obtain a representative vector of each node in the training samples, wherein the representative vectors of two nodes belonging to a same training sample are similar.” (Applicant arguments, pages 14-16). It is respectfully submitted that combination of the prior art of Martineau et al. (US 20190392330 Al) in view of Appel et al. (US 20210279279 Al) in further view of Shu et al. (US 20210248443 Al) are no longer used to teach these limitations but the newly added Dzhulgakov et al. (US 20190073580 A1) teaches these limitations as shown above. Claims 1, 11, and 20 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
Applicant’s remaining arguments with respect to the independent claims, and the claims that depend therefrom, have been considered but are moot because the arguments do not apply to the references being used in the current rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Trujillo, James can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2157

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157